Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
2.	Step 1: 
a.	Claims 1-6 are drawn to a product.
b.	Claims 7-12 are drawn to a process.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
3.	Step 2A: 
4.	Under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of a method of organizing human activity.
5.	The claim language recites performing steps within a game, i.e. game rules. That are considered methods of organizing human activity. The language of claim 1 presents a computer game that after the finishing of an objective, asks the user to select a particular reward for their accomplishments. This is merely a game rule that can be implemented in a game outside of the scope of computer gaming. For example, such a rule can apply in a card game such as Dungeons and Dragons. For these reasons the claims represent an abstract idea.
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the claims recite only a game, and thus there is no improvement to computer technology. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only generic computers are used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
7.	Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here the invention does not recite significantly than a computer using a touch panel which is well-known and understood within the art. Furthermore, the touch panel is performing gesture inputs which are also routine in the usage of a touch panel. For example, tapping and swiping are common usages of a touch panel. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. Applicant has amended the claims to further state a first space that is at least a size of each of the reward contents, and a gesture input that distinguish the user’s desired contents from the unselected reward contents by causing the touch panel to display the user’s desired contents as being selected. However, neither makes the abstract idea of playing a game any less abstract as a game is still being played using the computing device. Applicant argues that such an amendment provides an improvement in touch screen technology. Applicant’s arguments then states “When FIG. 15 is being displayed, the client controller 100 determines whether operation input receiver 150 receives a slide gesture input, which the gamer performs on the touch panel to select desired contents among the reward contents. See id. at paras. [0132] - [0134]. In one or more embodiments, upon receiving the slide gesture input, the client controller 100 may distinguish the desired contents from the unselected reward contents on the screen display 160. See id. at para. [0134].”
As shown in Fig. 15, the context for which Applicant is providing the “improvement” is Applicant’s own game. The only way in which Applicant’s improvements could be provided to other devices is if they are operating, Applicant’s own game, which certainly is not a longstanding problem in computer technology but instead a hypothetical one. Applicant has created a game, wherein the touch gesture provides a solution for an issue in the game that Applicant created as seen in Figs. 15, 17, 19, and 21.  Thus, Applicant’s explanations such as “The claimed invention requiring limitation (i) can decrease risk of touch screen mishandling, and thus can increase touch screen operability for any user of various types of quest games. For example, when continuously selecting desired contents by sliding operation on the touch screen using conventional technology, a gamer may inadvertently touch the confirm button if the first space is small, which increases the risk of touch screen mishandling and reduces touch screen operability,” should only be read within the context of Applicant’s own game and not with respect to computer technology as such does not include the game that Applicant seeks to provide a solution for. Furthermore, the Specification lacks a discussion regarding how these operations can provide improvements to touch screen technology and thus, reviewing the Specification and Applicant’s Arguments as a whole, the claims remain rejected.

Lastly, after reading Applicant’s arguments, Examiner is confident that the claims are not statutory as they do not pass the Alice test and no other guidance was needed to make this determination. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715